Case 2:21-cv-01923-JMA-SIL Document 5 Filed 04/18/21 Page 1 of 2 PageID #: 53




                                                                   BRIAN S. SOKOLOFF
                                                                   BSOKOLOFF@SOKOLOFFSTERN.COM




                                                            April 18, 2021

Hon. Joan M. Azrack
United States District Court
100 Federal Plaza
Central Islip, NY 11722

VIA E-MAIL
                               Re: Barreto v. East Hampton Office of Housing and Community
                                      Development, et al.
                               Docket No. 21 Civ. 1923 (JMA)
                               Our File No. 210048

Dear Judge Azrack:

        On April 9, 2021, because Plaintiff’s pleading contained claims of federal due process
violations, we removed this action from Supreme Court, Suffolk County. In response, Plaintiff
agreed in writing to discontinue all federal claims with prejudice. Attached, please find a
stipulation of discontinuance embodying that discontinuance, signed by all parties.

       I suggested to Plaintiff’s counsel, Jonathan Barreto, that I would write to Your Honor,
provide the stipulation, and request remand to Supreme Court, Suffolk County. He appreciated
my writing this letter.

       Accordingly, we ask the Court to issue an order remanding this action to Supreme Court,
Suffolk County.

         Thank you for your consideration of this matter.

                                                            Very truly yours,




                                                            Brian S. Sokoloff

BSS/--
Encl.
Case 2:21-cv-01923-JMA-SIL Document 5 Filed 04/18/21 Page 2 of 2 PageID #: 54




Hon. Joan M. Azrack
April 18, 2021
Page 2 of 2

cc:   Jonathan A. Barreto, Esq.
      Counsel for Plaintiff
      135 Oakfield Avenue
      Dix Hills, NY 11746

      VIA E-MAIL

      Brian Lester, Esq.
      Tarbet & Lester PLLC
      Counsel for Whalebone Housing Development Fund Company, Inc.
      132 North Main Street, 1st Floor
      East Hampton, NY 11937

      VIA E-MAIL
